Case 1:21-cv-11026-WGY Document1 Filed 06/21/21 Page 1 of 8

United States District Court for the District of Massachusetts

Henry Ivers Case No.
Plaintiff, Pro Se Jury Trial Requested

Vv.

National and Aeronautics and Space Administration (“NASA”)
Defendant

l

Complaint wD kg
mom 3
oot ho
23 —
1) Ivers is an individual and resides in Swampscott, MA. “ra
‘> _
2) National Aeronautics and Space Administration (“NASA”) is a United
WwW
States Government Agency.

3) Plaintiff does not currently make a complaint against NASA seeking the
award of money damages.

4) Plaintiff seeks injunctive relief in the nature of a writ of mandamus, over
proceedings involving which writ this Court has jurisdiction. All Writs
Act, 28 U.S.C. §1651(a)

5) NASA’s Mission Statement publicly available as advanced is NASA will,
a) Drive scientific advancement.
b) Safety is a priority.
c) Pioneer space exploration.
d) Pioneer scientific discovery.

e) Solving unsolvable problems.

Page 1 of 8

391440 SHUATO NI
aE LE
Case 1:21-cv-11026-WGY Document1 Filed 06/21/21 Page 2 of 8

f) Better understand the solar system and beyond.
g) Enable the development of Space.
h) Research, develop, and verify and transfer advanced aeronautics.

i) Keep America capable and competitive.

6) Ivers has does years of work to further and help NASA and NASA fails
reasonably to analyze a Patent that transforms NASA’s very existence.
What advances every purpose of NASA because the science did not come
from NASA itself, wherein NASA and their scientists’ have direct
pecuniary interests. This is wrong and antithetical to your Stated Mission,
and antithetical to:

7) NASA’s own governing agency laws and duties as clearly set out in the

National Aeronautics and Space Act of 1958 as follows.

Sec. 102(c) The aeronautical and space activities of the United States shall
be conducted so as to contribute material to one or more of the following

objectives:

(1) The expansion of human knowledge of phenomenon in the atmosphere
and space;

(2) The improvement of the usefulness, performance, speed, safety, and
efficiency of aeronautical and space vehicles;

(3) The development and operation of vehicles capable of carrying
instruments, equipment, supplies and living organisms through space;

(4) The establishment of long-range studies of the potential benefits to be

gained from, the opportunities for, and the problems involved in the

Page 2 of 8
Case 1:21-cv-11026-WGY Document1 Filed 06/21/21 Page 3 of 8

utilization of aeronautical and space activities for peaceful and
scientific purposes;

(5)The preservation of the role of the United States as a leader in
aeronautical and space science and technology and the application
thereof to the conduct of peaceful activities within and outside the
atmosphere

(6) The making available to the agencies directly concerned with national
defenses of discoveries that have military value or significance, and the
furnishing by such agencies, to the civilian agency established to direct
and control nonmilitary aeronautical and space activities, of information
as to discoveries which have value or significance to that agency;

(7) Cooperation by the United States with other nations and groups of
nations in work done pursuant to the Act and in peaceful application of
the results thereof; and

(8) The most effective utilization and scientific and engineering resources
of the United States, with close cooperation among all interested
agencies of the United States in order to avoid unnecessary duplication

of effort, facilities, and equipment.

8) Sec. 102(d) reads, it is purpose of this Act to carry out and effectuate the
policies declared in subsection (a), (b), and (c).

9) Ivers does have years of work that unimaginably advances every NASA
required activity under National Aeronautics and Space Act of 1958 but
that in and of itself is not a reason that NASA must be made to act by this
Court, it is all of NASA’s own duties under its own governing agency law
that amply justifies the writ of mandamus action against NASA. NASA is

acting in direct violation of their own governing agency laws and will not

Page 3 of 8
Case 1:21-cv-11026-WGY Document1 Filed 06/21/21 Page 4 of 8

consider outside science unless it is ready for purchase or unless NASA or
one of NASA’s scientists have developed the science. Employees who
develop science that are being paid directly for their scientific work are not
only paid to work but are allowed to share in the pecuniary value of the
Patents by awards. These often include relatively minor advancements. No
stone is left unturned to advance NASA or a NASA employee on a
relatively minor advancements. Ivers is here telling and showing NASA
that Ivers has and in fact has sent the Patent to NASA that allows for true
interstellar space travel in a way unimaginable without this patent. NASA
because the science did not come from NASA itself, wherein NASA and
their scientists’ have direct pecuniary interests has not even let Ivers know
if the Patent has been looked at. This is wrong and antithetical to NASA’s
Stated Mission, antithetical to NASA’s own governing agency laws and

duties set out in the National Aeronautics and Space Act of 1958.

10) _ Ivers reasonably relying on NASA’s own governing agency laws and
duties set out in the National Aeronautics and Space Act of 1958 and
NASA’s public statements made by NASA as well generally represented
in NASA’s public missions’ statement, Henry Ivers spent years working on
science that has resulted in the partially solving and unimaginably
substantial advancing of all activities that NASA is mandated to do in
NASA’s own governing agency laws of the National Aeronautics and
Space Act of 1958.

11) After years of scientific work, Henry Ivers sent on 5/12/2021 to
NASA by Fed-Ex, a 3-page overview letter of Ivers’ Patent, the 20-page

Patent titled “Advancements in Revolving, Rotating and/or Propelling”,

Page 4 of 8
Case 1:21-cv-11026-WGY Document1 Filed 06/21/21 Page 5 of 8

and an additional 3 pages of 4 drawings that are part of the Patent, and 8
Patent filing documentation pages all attached at the rear of this Complaint.
The documents attached have been most minimally updated to make their
reading easier, but no changes were made to the general principles and
general methods allowing for the invention(s) since furnishing the Patent
Document(s) to NASA on 5/12/2021.

12) This Patent provides NASA the scientific technology necessary to
travel space without the limitations of using rocket fuel and the opportunity
to benefit the United States and mankind in an incredibly more meaningful
way.

13) | The new propulsion system is far safer than using rocket fuel and
allows for far more meaningful space exploration, i.e., not just getting to a
planet after months, going down to the planet for a short while, and then
having the precise amount of rocket fuel to travel home versus not needing
rocket fuel, traveling much faster than using rocket fuel and able to stay
and operate in space for years doing far more exploration that would bring
far greater benefits to the United States and to mankind. This new
propulsion system would avoid the massive polluting that constant rocket
launches cause.

14) The new propulsion system is vastly safer for astronauts because they
would not be riding with massive amounts of highly explosive rocket fuel.

15) NASA by not reasonably analyzing the Patent is adversely affecting
Henry Ivers reasonable business interest and Ivers makes no claim here in
such respect, but it does explain for the Court why Ivers wants NASA to be
held to their governing law and duties but also because it is of benefit for
the United States. Ivers prior to filing this lawsuit has spent more than 8 or

9 hours trying to contact NASA. NASA is a closed system and shockingly
Page 5 of 8
Case 1:21-cv-11026-WGY Document1 Filed 06/21/21 Page 6 of 8

closed off to accepting and valuing scientific work if it did not come from
NASA.

16) Ivers propulsion system renders the use of rocket fueled spacecraft
obsolete or partly obsolete, then NASA’s delaying a reasonable analysis of
Ivers technology comes at the unintended cost of more astronauts dying
than need be, due to the inherent and grave risks of the use of rocket fuel.

17) The environment suffers from the continuous rocket launches NASA
participates in alone and/or in conjunction with other companies and/or
countries.

18) Ivers for obvious reasons would not offer this technology to China or
Russia, so Ivers is limited in this way which further adds to NASA’s need
for reasonable conduct toward Ivers because NASA is a United States
Government Agency and should be most concerned that this technology
inures to U.S. via NASA. NASA has responsibilities set out NASA’s own
governing agency laws and duties set out in the National Aeronautics and
Space Act of 1958 having to do with working responsibly with the
Department of Defense.

19) NASA by not analyzing this Patent is violating NASA’s duty under
the National Aeronautics and Space Act of 1958 which requires:

20) NASA has a direct unequivocal responsibility to the Department of
Defense.

21) | NASA now possesses what are Patent Secrets and/or trade secrets and
Ivers was induced to being in this position by NASA’s false public
statements that had Ivers conclude that NASA would treat these Patent

Secrets and/or trade secrets with reasonableness.

Page 6 of 8
Case 1:21-cv-11026-WGY Document1 Filed 06/21/21 Page 7 of 8

22) Ivers is denied any knowledge of the security and use Ivers Patent is
occurring at NASA. NASA’s behavior is outrageous and unreasonable

based on NASA’s public statements and NASA’ s governing agency law.

Plaintiff requests an order from the Court directing NASA to acknowledge the
spirit and intent of the commission Congress granted to and conferred upon NASA
under the National Aeronautics and Space Act of 1958 by way of indicating to
Plaintiff forthwith and in writing the nature and extent of interest, if any, NASA
has in any of the device, invention, concept, or idea that is more fully described in

the Patent and attached letter.

Were Yee g/m />02

Henry Iverg date
73 Puritan Road

Swampscott, MA 01907
Caliban333@outlook.com
781-596-0991

Certificate of Service

I certify within 1 day of receiving the Docket Case # back from the Court, I will
serve NASA, Office of the General Counsel, 300 E Street SW, Washington, DC
20024-3210, and Merrick Garland, Office of the U.S. Attorney General, 950
Pennsylvania Ave., N.W., Washington, DC 20530-0001 , and Nathaniel Mandell,
Acting U.S. Attorney for the District of Massachusetts, 1 Courthouse Way, Boston,

Page 7 of 8
Case 1:21-cv-11026-WGY Document1 Filed 06/21/21 Page 8 of 8

MA 02210, all by Fed Ex, using tracking #s, and I will perform service for the
three recipients using, “Notices of Lawsuit and Request for Waiver of Service of

Summons”.

bers SL , tha) wot

Henry Ivers //* date
73 Puritan Road,

Swampscott, MA 01907

781-596-0991

Caliban333@outlook.com

 

Page 8 of 8
